DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the slots (claims 4, 14) and hoop members (claims 5, 15) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Objections
Claims 11, 14, 16, 18, and 19 are objected to because of the following informalities:  in claims 11, 14, 16, 18, and 19, the term “monocoque” does not have proper antecedent basis in the specification, as terms used in the claims should be consistent with terminology used in the specification to insure certainty in construing the claims in the light of the specification.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
In claims 5 and 15, the term “hoop members” renders the claims indefinite as it is unclear from the written disclosure where these hoop members are or how it is structured in relation to the casing, and the drawings do not sufficiently point out these hoop members.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, and 6-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe et al. (US Patent No.: 5914548).
For claim 1, Watanabe et al. disclose the claimed invention of a variable reluctance motor assembly (see column 5, lines 62-65) comprising: a casing (reference numerals 11, 23, 24) having a drum structure (see figure 1); a stator (reference numerals 11, 15) mounted within the drum structure (see figure 1); and a rotor (reference numeral 12) mounted within the drum structure and interfaced with the stator (see figure 1); wherein the casing includes a common datum (inner peripheral surface of housing 11, 23, 24) that forms a stator interface surface configured to support the stator (reference numeral 15) and position the stator and rotor (reference numeral 12) relative 
For claim 3, Watanabe et al. disclose a sensor track (reference numeral 62) connected to the rotor (reference numeral 12) and a sensor (reference numeral 61) mounted to the casing in a predetermined position relative to the common datum so as to effect a predetermined gap between the sensor and sensor track (see figure 1), where the stator (reference numeral 15), rotor (reference numeral 12), sensor (reference numeral 61) and sensor track (reference numeral 62) are positioned relative to and depend from the common datum (see figure 1).  
For claim 6, Watanabe et al. disclose the casing including an exterior surface (exterior of casing 11, 23, 24, see figure 1), and an interior surface (interior of casing 11, 23, 24, see figure 1), where the exterior and interior surfaces form the drum structure (see figure 1), the interior surface including the common datum that forms the stator interface surface configured to support the stator (reference numeral 15) and position the stator and the rotor (reference numeral 12) relative to each to effect the predetermined gap between the stator and rotor (see figure 1).  
For claim 7, Watanabe et al. disclose the interior surface (interior of casing 11, 23, 24, see figure 1) including a rotor interface surface (interior of components 23, 24 interacting with rotor 12, see figure 1) positioned relative to the common datum so that the stator and rotor are positioned from and supported by the common datum (see figure 1).  
For claim 8, Watanabe et al. disclose the drum structure including a sensor interface surface (peripheral surface of component 24 near sensor 61) configured to 
For claim 9, Watanabe et al. disclose the sensor interface surface (peripheral surface of component 24 near sensor 61) being formed as a slot within the drum structure (see figure 1).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. as applied to claim 1 above, and further in view of Hofmeister et al. (US Patent Application Pub. No.: US 2007/0183871 A1).
For claim 2, Watanabe et al. disclose the claimed invention except for an isolation wall supported by the stator such that the isolation wall is located in a predetermined position relative to the common datum and the rotor.  Having an isolation wall between the stator and rotor is known in the art as exhibited by Hofmeister et al. .  

Claims 4, 11, 13, 14, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US Patent No.: 5914548) as applied to claim 1 above, and further in view of Jang et al. (US Patent Application Pub. No.: US 2013/0175904 A1).
For claim 4, Watanabe et al. disclose the claimed invention except for the casing being a monolithic member that forms the drum structure and into which slots are formed for one or more of sensors, control boards and drive connectors.  Having a monolithic member for the casing is a known skill in the art as exhibited by Jang et al. (reference numeral 60, see figure 1) which also has slots (reference numeral 61, figure 1), which when applied to the casing of Watanabe et al. this would provide slots for one or more of sensors, control boards and drive connectors.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the monolithic member as disclosed by Jang et al. for the casing of Watanabe et al. for predictably providing desirable configuration for facilitating the proper functioning of the device.  
For claim 11, Watanabe et al. disclose the claimed invention of a variable reluctance motor assembly (see column 5, lines 62-65) comprising: a casing (reference 
Having a monocoque structure for the casing is a known skill as exhibited by Jang et al. which disclose a monolithic structure (reference numeral 60) for the casing (see figure 1) which can be considered a monocoque structure.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the monocoque structure as disclosed by Jang et al. for the casing of Watanabe et al. for predictably providing desirable configuration for facilitating the proper functioning of the device.  
For claim 13, Watanabe et al. disclose a sensor track (reference numeral 62) connected to the rotor (reference numeral 12) and a sensor (reference numeral 61) mounted to the casing in a predetermined position relative to the common datum so as to effect a predetermined gap between the sensor and sensor track (see figure 1), where the stator (reference numeral 15), rotor (reference numeral 12), sensor (reference numeral 61) and sensor track (reference numeral 62) are positioned relative to and depend from the common datum (see figure 1).  

For claim 16, Watanabe et al. in view of Jang et al. disclose the claimed invention except for the casing including an exterior surface, and an interior surface, where the exterior and interior surfaces form the monocoque structure, the interior surface including the common datum that forms the stator interface surface configured to support the stator and position the stator and the rotor relative to each to effect a predetermined gap between the stator and rotor.  Jang et al. further disclose the casing (reference numeral 60) including an exterior surface (see figure 1), and an interior surface (see figure 1), where the exterior and interior surfaces form the monocoque structure (see figure 1), and when applied to the common datum of Watanabe et al. in view of Jang et al. this would disclose the interior surface including the common datum that forms the stator interface surface configured to support the stator and position the 
For claim 17, Watanabe et al. disclose the interior surface (interior of casing 11, 23, 24, see figure 1) including a rotor interface surface (interior of components 23, 24 interacting with rotor 12, see figure 1) positioned relative to the common datum so that the stator and rotor are positioned from and supported by the common datum (see figure 1).  
For claim 18, Watanabe et al. in view of Jang et al. disclose the claimed invention except for the monocoque structure including a sensor interface surface configured to support a sensor relative to a sensor track connected to the rotor and effect a predetermined gap between the sensor and sensor track, where the sensor interface surface is positioned relative to the common datum so that the stator, rotor and sensor are positioned from and supported by the common datum.  Watanabe et al. already disclose the casing including a sensor interface surface (peripheral surface of component 24 near sensor 61) configured to support a sensor (reference numeral 61) relative to a sensor track connected to the rotor and effect a predetermined gap between the sensor and sensor track (see figure 1), where the sensor interface surface is positioned relative to the common datum so that the stator (reference numeral 15), rotor (reference numeral 12) and sensor (reference numeral 61) are positioned from and 
For claim 19, Watanabe et al. in view of Jang et al. disclose the claimed invention except for the sensor interface surface being formed as a slot within the monocoque structure.  Watanabe et al. further disclose the sensor interface surface (peripheral surface of component 24 near sensor 61) being formed as a slot within the casing structure (see figure 1), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the sensor interface surface being formed as a slot as disclosed by Watanabe et al. for the monocoque structure of Watanabe et al. in view of Jang et al. for predictably providing desirable configuration for facilitating the proper functioning of the device.  

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. as applied to claim 9 above, and further in view of Tanimoto et al. (US Patent Application Pub. No.: US 2011/0171887 A1).
For claim 10, Watanabe et al. disclose the claimed invention except for the slot being configured to house the sensor and a motor control board.  Having a space to house a sensor and control board component is a known skill as exhibited by Tanimoto et al. (see figure 12, reference numerals 523, 524), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to house the sensor and motor control board as disclosed by Tanimoto et al. for the slot of Watanabe et al. for predictably providing desirable configuration for facilitating the proper functioning of the device.  

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. in view of Jang et al. as applied to claim 11 above, and further in view of Hofmeister et al. (US Patent Application Pub. No.: US 2007/0183871 A1).
For claim 12, Watanabe et al. in view of Jang et al. disclose the claimed invention except for an isolation wall supported by the stator such that the isolation wall is located in a predetermined position relative to the common datum and the rotor.  Having an isolation wall between the stator and rotor is known in the art as exhibited by Hofmeister et al. (reference numeral 520, see figure 18), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the isolation wall as disclosed by Hofmeister et al. for the stator relative to the common .  

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. in view of Jang et al. as applied to claim 19 above, and further in view of Tanimoto et al. (US Patent Application Pub. No.: US 2011/0171887 A1).
For claim 20, Watanabe et al. in view of Jang et al. disclose the claimed invention except for the slot being configured to house the sensor and a motor control board.  Having a space to house a sensor and control board component is a known skill as exhibited by Tanimoto et al. (see figure 12, reference numerals 523, 524), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to house the sensor and motor control board as disclosed by Tanimoto et al. for the slot of Watanabe et al. in view of Jang et al. for predictably providing desirable configuration for facilitating the proper functioning of the device.  










Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references disclose embodiments of rotor and stator configurations: US RE39748 E (Watanabe; Hayao et al.), US 20090162179 A1 (Hosek; Martin et al.), US 20130193812 A1 (Oishi; Kenichi).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084.  The examiner can normally be reached on 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ALEX W MOK/Primary Examiner, Art Unit 2834